illegal seizure of his personal property.     See 42 U.S.C. § 1983 (1996)
                (providing a cause of action to redress the violation of constitutional
                rights); Bank of Lake Tahoe v. Bank of Am., 318 F.3d 914, 917 (9th Cir.
                2003) (indicating that "a litigant complaining of a violation of a
                constitutional right must utilize 42 U.S.C. § 1983" and explaining that
                when the litigant does not expressly advance his or her allegations as
                such, a court will nevertheless "construe the[] allegations under the
                umbrella of § 1983" (quotation omitted)).
                            We agree with appellant that his complaint, when liberally
                construed, alleges a deprivation of civil rights under § 1983. Nevertheless,
                dismissal was still proper, as appellant's complaint fails to state a claim
                for which relief can be granted. Namely, § 1983 actions are considered to
                be personal injury actions and are subject to the forum state's applicable
                statute of limitations.   Wilson v. Garcia, 471 U.S. 261, 269, 276 (1985).
                Nevada's statute of limitations for personal injury actions is two years.
                See NRS 11.190(4)(e). As appellant's cause of action accrued in 1996 when
                his constitutional rights were allegedly violated, his 2010 complaint is
                time-barred.'


                       'Because appellant's complaint seeks a return of his property, his
                complaint may be better construed as asserting a state-law cause of action
                for conversion. See Edwards v. Emperor's Garden Rest., 122 Nev. 317,
                328, 130 P.3d 1280, 1287 (2006) ("Conversion is a distinct act of dominion
                wrongfully exerted over personal property in denial of, or inconsistent
                with, title or rights therein or in derogation, exclusion or defiance of such
                rights."). So construed, this cause of action would also be time-barred. See
                Shupe & Yost, Inc. v. Fallon Nat'l Bank of Nev., 109 Nev. 99, 102, 847 P.2d
                720, 721 (1993) (indicating that a conversion action is subject to NRS
                11.190(3)(c)'s three-year statute of limitations).




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                            Because any cognizable causes of action based on the
                allegations in appellant's complaint were time-barred by the applicable
                statute of limitations, his complaint failed to state a claim for which relief
                could be granted. See In re AMERCO Derivative Litig.,       127 Nev. „
                252 P.3d 681, 703 (2011) ("If the allegations contained in the. . . complaint
                demonstrate that the statute of limitations has run, then dismissal upon
                the pleadings is appropriate."). Accordingly, we affirm the district court's
                dismissal of appellant's complaint. See J.D. Constr. v. IBEX Int? Grp., 126
                Nev. 240 P.3d 1033, 1040 (2010) (affirming a district court
                decision that reached the right result, albeit for an arguably wrong
                reason).
                            It is so ORDERED.




                                                            Saitta


                cc:   Second Judicial District Court Dept. 9
                      Steven Floyd Voss
                      Washoe County District Attorney/Civil Division
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A